Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. The instant claimed invention is directed to a prodrug of monomethyl fumarate of the formula,

    PNG
    media_image1.png
    148
    424
    media_image1.png
    Greyscale
,
a pharmaceutical composition comprising the instant claimed prodrug and a method of using the instant claimed prodrug.  The novel and nonobvious aspect of this invention involves the di-propanoyl moieties attached to the nitrogen in the instant claimed 

    PNG
    media_image2.png
    195
    525
    media_image2.png
    Greyscale

{wherein R1 and R2 can each represent hydrogen; 
n can represent zero; 
X can represent a pair of hydrogens; and 
R3 and R4 can represent an optionally substituted 
alkyl}.
However, Virsik et al. fail to teach or suggest his R3 and R4 variables representing propanoyl moieties.  Therefore, the instant claimed invention is allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on August 4, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The applicant has an obligation to call the most pertinent prior art to the attention of the U.S. Patent and Trademark Office in a proper fashion.  Burying one reference in one hundred other IDS references is like citing nothing.  PENN YAN BOATS, INC. v. SEA LARK BOATS, INC., et. al. 175 USPQ 260 (S.D. Fla. 1972).  Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. District Court Northern District of Indiana, July 22, 1992), Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184, 33 USPQ2d 1823 (Fed. Cir. 1995).
	

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



April 9, 2021
Book XXV, page 136